                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 WILLIE QUINTAVIOUS CHISUM,

                Plaintiff,                               CIVIL ACTION NO.: 6:18-cv-l 16


        V.



 MAURICE BEAVERS,et al.,

                Defendant.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 9. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES Plaintiffs

Complaint based on his failure to state a claim, doc. 1, DIRECTS the Clerk of Court to enter the

appropriate judgment of dismissal and CLOSE this case, and DENIES Plaintiff informa panperis

status on appeal.

       SO ORDERED,this                   of May, 2019.




                                               HALL, CHIEF JUDGE
                                     UNITEP^ STATES DISTRICT COURT
                                           ^HERN DISTRICT OF GEORGIA
